Citation Nr: 1030108	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-34 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to bilateral foot disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in March 2006, a statement of the case 
was issued in October 2006, and a substantive appeal was received 
in November 2006.

The Board observes that this appeal originally included the 
additional issue of entitlement to service connection for head 
injury with residual headaches and memory loss.  That issue was 
included in the October 2006 statement of the case, but that 
claim was granted in full by the RO's December 2006 rating 
decision.  That issue is therefore no longer in appellate status 
and is not before the Board.

Additionally, the Veteran has raised a claim of entitlement to 
service connection for a bilateral foot disability.  This claim 
was raised in the July 2010 written brief submitted by the 
Veteran's representative, and this brief further contended that 
the claim was originally raised in January 2007.  The July 2010 
written brief from the Veteran's representative also clarifies 
the claim currently on appeal as featuring a secondary theory of 
entitlement, specifically contending that the Veteran's bilateral 
knee disability may be etiologically linked to the bilateral foot 
disability for which service connection is separately sought.  
The Board has rephrased the claim on appeal, as reflected above, 
to accordingly contemplate the Veteran's contentions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a July 2010 written brief, the Veteran's representative 
contends that a remand for a VA examination is warranted before 
proper appellate review of this matter may proceed.  The Board 
agrees with the Veteran's representative, and accordingly must 
remand this matter for additional development.

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is currently diagnosed with bilateral degenerative 
arthritis of the knees, as confirmed in the November 2005 VA fee-
basis examination report of record.  Lay testimony, including as 
presented by the Veteran's own contentions and the October 2006 
statement of his spouse, is competent to indicate that the 
Veteran has experienced and complained of pertinent knee 
symptomatology since during the time of his military service.  
The Board notes that recent case law has held that 38 C.F.R. § 
3.159(c)(4)(C) establishes a low threshold for satisfying the 
requirements to trigger the Secretary's duty to assist by 
providing a medical examination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

There is furthermore a newly intertwined matter which raises a 
plausible possibility of an etiological link between the 
Veteran's bilateral knee disability and his military service, or 
alternatively a link between the knee disability and another 
disability which may be possibly service-connected.  Service 
connection is warranted for a disability which is proximately due 
to, or the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310.  The Court has also held that service connection 
can be granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The July 2010 written brief from the Veteran's representative 
expresses that the Veteran has raised a claim of entitlement to 
service connection for a bilateral foot condition.  The July 2010 
brief also directs attention to the Veteran's prior January 2007 
correspondence which also appears to raise this claim.  
Regardless of whether any prior correspondence may or may not be 
considered to have previously raised the claim, the record now 
clearly expresses that the Veteran believes he is entitled to 
service connection for a bilateral foot disability, and the July 
2010 brief cites service treatment records showing foot pain 
complaints and a diagnosis of plantar fasciitis strain in July 
1966.  The Veteran, through his representative's July 2010 brief, 
contends that his current bilateral knee disability is 
etiologically linked to the same prolonged marching that caused 
his in-service foot problems or, in the alternative, that his 
current bilateral knee disability is etiologically linked to a 
current foot pathology for which he believes service connection 
is warranted.

It appears that there has been no VA examination conducted to 
specifically address the etiology of the Veteran's current 
chronic bilateral knee disability.  There is otherwise 
insufficient competent medical evidence on file to permit 
informed appellate review of the critical medical questions in 
this case at this time.

Additionally, as there is now a pending unadjudicated and 
intertwined claim of entitlement to service connection for a 
bilateral foot disability, and there is a contention of 
entitlement to service connection for bilateral knee disability 
as secondary to bilateral foot disability, the outcome of the 
pending foot disability claim at the RO could directly impact the 
outcome of this appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action, 
including VCAA notice and development of the 
evidence to assist the Veteran, and 
adjudicate the newly raised issue of service 
connection for bilateral foot disability.  
The Veteran should be furnished notice of the 
determination and notice of appellate rights 
and procedures, including the need to file a 
timely notice of disagreement if he wishes to 
appeal the decision. 

2.  With regard to the service connection for 
bilateral knee disability currently on 
appeal, the RO should furnish the Veteran 
with appropriate VCAA notice specific to the 
contentions of entitlement to service 
connection for bilateral knee disability on a 
secondary basis, claimed as secondary to a 
bilateral foot disability, should be 
furnished to the Veteran.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the claimed bilateral 
knee disability.  It is imperative that the 
claims file be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated special 
tests should be accomplished. After reviewing 
the claims file and examining the Veteran, 
the examiner should respond to the following: 

a)  Please identify any current 
disabilities found for the Veteran's 
bilateral knees. 

b)  For each current disability diagnosed 
in the Veteran's knees, please state 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the disability was manifested during the 
Veteran's active duty service or otherwise 
caused by the Veteran's service.  In 
answering this question, please discuss 
any relevant service and post-service 
medical records.  

c)  For each current disability diagnosed 
in the Veteran's knees, is it at least as 
likely as not (a 50% or higher degree of 
probability) that the disability is 
proximately due to or caused by, or has 
been permanently aggravated by any 
identifiable foot disability?

4.  The RO should then review the Veteran's 
claim of entitlement to service connection 
for bilateral knee disability, including as 
secondary to a bilateral foot disability.  If 
the bilateral knee disability claim remains 
denied, the RO should furnish the Veteran and 
his representative with an appropriate 
supplemental statement of the case.  The case 
should be returned to the Board after the 
Veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


